                          Case 3:19-cv-01539-SI Document 1-2 Filed 03/25/19 Page 1 of 37



                  1 LEWIS BRISBOIS BISGAARD & SMITH LLP
                    ANTHONY E. SONNETT, SB# 163182
                  2   E-Mail: Anthony.Sonnett@lewisbrisbois.com
                    STEVEN A. DABROWSKI, SB# 294194
                  3   E-Mail: teven.Dabrowski lewisbrisbois.com
                    633 West 5 I Street, Suite 400
                  4 Los Angeles, California 90071
                    Telephone: 213.250.1800
                  5 Facsimile: 213.250.7900

                  6 Attorneys for Defendant
                      VOLVO GROUP NORTH AMERICA,
                  7 LLC

                  8
                                                      UNITED STATES DISTRICT COURT
                  9
                                 NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
                 10
                      TAMEIKA MORI,                                   CASE NO.
                 11                                                   Lower Case No. RG19004473
                                         Plaintiff,
                 12
                                vs.                                   CERTIFICATE OF SERVICE OF
                 13                                                   NOTICE TO ADVERSE PARTY OF
                      TAYLOR MACHINE WORKS, INC.;                     REMOVAL TO FEDERAL COURT
                 14   VOLVO GROUP NORTH AMERICA,
                      LLC; DOES 1 to 30,
                 15
                                         Defendants.
                 16

                 17             Samantha Cox certifies and declares as follows:
                 18             I am over the age of 18 years and not a party to this action.
                 19             My business address is 633 West 5th Street, Suite 4000 which is in the city,
                 20 county, and state where the mailing described below took place.

                 21             On March 25, 2019, I deposited in the United States Mail at Los Angeles,
                 22 California, a copy of the Notice to Adverse Party of Removal to Federal Court dated

                 23 March 25, 2019, a copy of which is attached to this Certificate as Exhibit 1.

                 24             I declare under penalty of perj       t the foregoing is true and correct.
                 25             Executed on March 25, 2019
                 26

                 27
                                                            Samantha Cox
                 28
LEWIS                 4819-3037-3006.1
BRISBOIS
BISGAARD                  CERTIFICATE OF SERVICE OF NOTICE OF ADVERSE PARTY OF REMOVAL TO FEDERAL
& MIN LIP                                                   COURT
AM:MEV& AI LAW
Case 3:19-cv-01539-SI Document 1-2 Filed 03/25/19 Page 2 of 37




       EXHIBIT
                       Case 3:19-cv-01539-SI Document 1-2 Filed 03/25/19 Page 3 of 37



              1 LEWIS BRISBOIS BISGAARD & SMITH 441,
                ANTHONY E. SONNETT, SB# 163182
              2   E-Mail: Anthony.Sonnett@lewisbrisbois.com
                STEVEN A. DABROWSKI, SB# 294194
              3   E-Mail: Steven.Dabrowski@lewisbrisbois.com
                633 West 5' Street, Suite 4000
              4 Los Angeles, California 90071
                Telephone: 213.250.1800
              5 Facsimile: 213.250.7900

              6 Attorneys for Defendant
                VOLVO GROUP NORTH AMERICA, LLC
              7

              N                            SUPERIOR COURT OF THE STATE OF CALIFORNIA

                           COUNTY OF ALAMEDA, UNLIMITED JURISDICTION / NORTHERN BRANCH

            10                         RENE C. DAVIDSON ALAMEDA COUNTY COURTHOUSE

            11     TAMEIKA MORI,                                     CASE NO. RG19004473

            12                       Plaintiff,                      NOTICE TO ADVERSE PARTY OF
                                                                     REMOVAL TO FEDERAL COURT
            13              vs.
                                                                     [Assigned for All Purposes to:
            IA TAYLOR MACHINE WORKS, INC.;                           The I-Ion. Evelio Grillo — Dept. 151
               VOLVO GROUP NORTH AMERICA, LLC;
            15 DOES I to 30,                                         Action Filed:     January 23, 2019
                                                                     Trial Date:       None Set
            16                       Defendants.

            17

            18 TO PLAINTIFF AND HER ATTORNEYS OF RECORD:

            19              PLEASE TAKE NOTICE THAT a Notice of Removal of this action was filed in the
            20 United States District Court for the Northern District of California, Oakland Division on March

            21    25, 2019. The basis for defendant's removal is diversity jurisdiction.

            22 //

            23 / / /

            24    //

            25 / / /

            26

            27

            28
LEWIS
BRISBOIS
BISGAARD          4817-1249-7806.1
&SM/8-1RP                               NOTICE TO ADVERSE PARTY OF REMOVAL TO FEDERAL COURT
                      Case 3:19-cv-01539-SI Document 1-2 Filed 03/25/19 Page 4 of 37



                             A copy of the Notice of Removal is attached to this Notice as Exhibit "A," and is served

              2 and filed herewith.

              3

              4 DATED: March 25, 2019                          LEWIS BRISBOIS BISGAARD & SMITH in

              5

              6
                                                               By:
              7                                                      Steven A. Dabrowski
                                                                     Attorneys for Defendant VOLVO GROUP
              8                                                      NORTH AMERICA, LLC
              9

             10

             11

             12

             13

             14

             15

             16

             17

             18

             19

             20

             21

             22

             23

             24

             25

             26

             27

             28
LEWIS
BRISBOIS
BISGAARD          4819-1249-7806.1                             2
& /11-10                              NOTICE TO ADVERSE PARTY OF REMOVAL TO FEDERAL COURT
     °T-L"
                         Case 3:19-cv-01539-SI Document 1-2 Filed 03/25/19 Page 5 of 37



                 I                         CALIFORNIA STATE COURT PROOF OF SERVICE

                 2                                  Mori v. VGNA - Case No. RG19004473

                 3 STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

                 4           At the time of service, I was over 18 years of age and not a party to the action. My
                      business address is 633 West 5th Street, Suite 4000, Los Angeles, CA 90071.
                 5
                          On March 25, 2019, 1 served the following document(s): NOTICE TO ADVERSE
                 6    PARTY OF REMOVAL TO FEDERAL COURT

                 7          I served the documents on the following persons at the following addresses (including fax
                      numbers and e-mail addresses, if applicable):
                 8
                   Michael Villeggiante, Esq.
                 9 WELTIN, STREB, & WELTIN, LLP
                   1432 Martin Luther King Jr. Way
                10 Oakland, CA 94612
                   Tel:   510-251-6060
                11 Fax: 510-251-6040
                   Email: nwilleggiante@weltinlaw.com
                12
                   Attorneyslbr Plainly'
                                       . Toineika Mori
                13
                          The documents were served by the following means:
                14
                   El     (BY U.S. MAIL) I enclosed the documents in a sealed envelope or package addressed to
                15        the persons at the addresses listed above and:

                16                 Placed the envelope or package for collection and mailing, following our ordinary
                   business practices. I am readily familiar with the firm's practice for collection and processing
                17 correspondence for mailing. Under that practice, on the same day that correspondence is placed
                   for collection and mailing, it is deposited in the ordinaarr course f business with the U.S. Postal
                18 Service, in a sealed envelope or package with the p itage fully pi paid.

                19          I declare under penalty of perjury under the taws of the State of California that the
                     foregoing is true and correct.
                20
                               Executed on March 25, 2019, at Los Angeles, C
                21

                22

                23                                                     SAMANTHA COX
                24

                25

                26

                27

                28
LEWIS
BRISBOIS
BISGAARD             4817-1249-7806.1
                                                                   3
&9'Ne 11AT
        -1LIR
                                         NOTICE TO ADVERSE PARTY OF REMOVAL TO FEDERAL COURT
Case 3:19-cv-01539-SI Document 1-2 Filed 03/25/19 Page 6 of 37




       EXHIBIT "A"
                       Case 3:19-cv-01539-SI Document 1-2 Filed 03/25/19 Page 7 of 37



            1 LEWIS BRISBOIS BISGAARD & SMITH LLP
              ANTHONY E. SONNETT, SB# 163182
            2   E-Mail: Anthony.Sonnett@lewisbrisbois.corn
              STEVEN A. DABROWSKI, SB# 294194
            3   E-Mail: Steven.Dabrowski@lewisbrisbois.com
              633 West 5th Street, Suite 4000
            4 Los Angeles, California 90071
              Telephone: 213.250.1800
            5 Facsimile: 213.250.7900

            6 Attorneys for Defendant
              VOLVO GROUP NORTH AMERICA, LLC
            7

            8                            SUPERIOR COURT OF THE STATE OF CALIFORNIA

            9            COUNTY OF ALAMEDA, UNLIMITED JURISDICTION / NORTHERN BRANCH

           10                        RENE C. DAVIDSON ALAMEDA COUNTY COURTHOUSE

           11      AMEIKA MORI,                                     CASE NO. R019004473

           12                      Plaintiff,                       NOTICE OF FILING OF REMOVAL TO
                                                                    FEDERAL COURT
           13             vs.
                                                                   [Assigned for All Purposes to:
           14 TAYLOR MACHINE WORKS, INC.;                          The Hon. Evelio Grillo — Dept. 15]
              VOLVO GROUP NORTH AMERICA, LLC;
           15 DOES 1 to 30,                                        Action Filed:      January 23, 2019
                                                                   Trial Date:        None Set
           16                      Defendants.

           17

           18 TO THE CLERIC OF THE ABOVE-ENTITLED COURT:

           19             PLEASE TAKE NOTICE THAT on March 25, 2019, defendant Volvo Group North

           20 America, LLC filed a Notice of Removal in the United States District Court for the Northern

           21   District of California. The filing of the Notice of Removal in the United States District Court

           22   together with the filing of a copy of the Notice of the Removal with this Court effects the removal

           23 of the above-entitled action.

           24 //

           25 / / /

           26      /

           27

           28 / / /
LEWIS
BRISBOIS
BISGAARD        1824-5279-1438.1
                                            NOTICE OF FILING OF REMOVAL TO FEDERAL COURT
                     Case 3:19-cv-01539-SI Document 1-2 Filed 03/25/19 Page 8 of 37



                           A true and correct copy of the Notice of Removal is attached as Exhibit A to the Notice to

             2 Adverse Party of Removal to Federal Court, which is fi led and served concurrently herewith.

             3

             4 DATED: March 25, 2019                         LEWIS BRISBOIS BISGAARD & SMITH              LLP


             5

             6                                                                                    \
                                                             By:
             7                                                     Steven A. Dabrowski
                                                                   Attorneys for Defendant VOLVO GROUP
             8                                                     NORTH AMERICA, LLC

             9

            10

            11

            12

            13

            14

            15

            16

            17

            18

            19

            20

            21

            22

            23

            24

            25

            26

            27

            28
LEWIS
BRISBOIS
BISGAARD         4824-5279-1438.1                                   2
& &VAN UP
                                          NOTICE OF FILING OF REMOVAL TO FEDERAL COURT
AgcsnE4 "
                        Case 3:19-cv-01539-SI Document 1-2 Filed 03/25/19 Page 9 of 37



                                         CALIFORNIA STATE COURT PROOF OF SERVICE

               2                                  Mori v. VGNA - Case No. RG19004473

               3 STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

               4           At the time of service, I was over 18 years of age and not a party to the action. My
                    business address is 633 West 5th Street, Suite 4000, Los Angeles, CA 90071.
               5
                        On March 25, 2019, I served the following document(s): NOTICE OF FILING OF
               6    REMOVAL TO FEDERAL COURT

               7          I served the documents on the following persons at the following addresses (including fax
                    numbers and e-mail addresses, if applicable):
               8
                 Michael Villeggiante, Esq.
               9 WELTIN, STREB, & WELTIN, LLP
                 1432 Martin Luther King Jr. Way
              10 Oakland, CA 94612
                 Tel:   510-251-6060
              11 Fax: 510-251-6040
                 Email: mvilleggiante@weltinlaw.com
              12
                 Attorneysfor Plaintiff Tameika Mori
              13
                        The documents were served by the following means:
              14
                        (BY U.S. MAIL) I enclosed the documents in a sealed envelope or package addressed to
              15        the persons al the addresses listed above and:

              16                 Placed the envelope or package for collection and mailing, following our ordinary
                 business practices. I am readily familiar with the firm's practice for collection and processing
              17 correspondence for mailing. Under that practice, on the same day that correspondence is placed
                 for collection and mailing, it is deposited in the ordinary course of business with the U.S. Postal
              18 Service, in a sealed envelope or package with the postage fully prepaid.

              19          I declare under penalty of perjury under the la              to of California that the
                   foregoing is true and correct.
              20
                             Executed on March 25, 2019, at Los Angeles, Califon ia.
              21

              22

              23                                                    SAMANTHA COX
              24

              25

              26

              27

              28
LEWIS
BRISBOIS
BISGAARD           4324-5279-1433.1                                3
24 SNARE UP                                 NOTICE OF FILING OF REMOVAL TO FEDERAL COURT
Case 3:19-cv-01539-SI Document 1-2 Filed 03/25/19 Page 10 of 37




       EXHIBIT "A"
                      Case 3:19-cv-01539-SI Document 1-2 Filed 03/25/19 Page 11 of 37



                   LEWIS BRISBOIS BISGAARD & SMITH LLP
                   ANTHONY E. SONNETT, SB# 163182
               2     E-Mail: Anthony.Sonnett@lewisbrisbois.corn
                   STEVEN A. DABROWSKI, SB# 294194
               3     E-Mail: yeven.Dabrowski@lewisbrisbois.com
                   633 West 5 'Street, Suite 4000
               4   Los Angeles, California 90071
                   Telephone: 213.250.1800
               5   Facsimile: 213.250.7900
               6 Attorneys for Defendant
                 VOLVO GROUP NORTH AMERICA,
               7 LLC
               8
                                                   UNITED STATES DISTRICT COURT
               9
                              NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
              10
              11
                   TAMEIKA MORI,                                     CASE NO.
              12                                                     Lower Case No. RG19004473
                                      Plaintiff,
              13
                             vs.                                     NOTICE OF REMOVAL OF
              14                                                     ACTION UNDER 28 U.S.C. 1441(b)
                 TAYLOR MACHINE WORKS INC.;                          DIVERSITY
              15 VOLVO GROUP NORTH AMERICA,
                 LLC; DOES I to 30,
              16
                          Defendants.
              17
              18 TO THE CLERIC OF THE ABOVE-ENTITLED COURT:
              19             PLEASE TAKE NOTICE that defendant Volvo Group North America, LLC
              20 ("VGNA" or "defendant") hereby removes to this Court the State Court action
              21 described below:
              22             1.       On January 23, 2019, an action was commenced in the Superior Court
              23 of the State of California in and for the County of Alameda, entitled Tameika Mori,
              24 Plaintiff, v. Taylor Machine Works, Inc.; Volvo Group North America, LLC; Does 1
              25 to 30, Defendants, Case Number RG19004473. A copy of plaintiffs complaint and
              26 accompanying documents is attached hereto as Exhibit A. A copy of defendant's
              27 answer to the complaint is attached hereto as Exhibit B.
              28            2.        The first date upon which defendant received a copy of the complaint
LEWIS
BRISBOIS
BISGAARD           4840-9256-7182.1
&SMIFI UP                             NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. 1441(6) DIVERSITY
Am"EvsAT"`I
                         Case 3:19-cv-01539-SI Document 1-2 Filed 03/25/19 Page 12 of 37



                  1   was February 22, 2019, when defendant's agent for service of process was served
                  2   with a copy of the complaint and a summons. Copies of the summons and notice of
                  3   service of process to VGNA are attached collectively hereto as Exhibit C.
                  4             3.       This is a civil action of which this Court has original jurisdiction under
                  5   28 U.S.C. § 1332, and is one which may be removed to this Court by defendant
                  6   pursuant to 28 U.S.C. § 1441(b) in that it is a civil action between citizens of
                  7   different states and the matter in controversy exceeds the sum of $75,000, exclusive
                  8   of interest and costs. Attached to plaintiff s complaint is a Statement of Damages
                  9   which demonstrates plaintiff is seeking damages in the amount of $5,400,000.
                 10             4.       Complete diversity of citizenship exists. Plaintiff is a citizen of the
                 II State of California. Defendant Volvo Group North America, LLC is a Delaware
                 12   corporation with a principal place of business in the State of North Carolina.
                 13   Defendant Taylor Machine Works, Inc. is a Mississippi corporation with a principal
                 14   place of business in the State of Mississippi.
                 IS             5.       Co-Defendant Taylor Machine Works, Inc. has consented to the
                 16   removal of the State Court action to the United States District Court for the Northern
                 17   District of California.
                 18             6.       Removal to the United States District Court, Northern District, Oakland
                 19   Division is proper as the State Court action is venued in Alameda County.
                 20

                 2]   DATED: March 25, 2019                      LEWIS BRISBOIS BISGAARD & SMITH LLP
                 22

                 23
                                                                 By
                 24
                                                                      Steven A. Dabrowski
                 25                                                   Attorneys for Defendant VOLVO GROUP
                 26
                                                                      NORTH AMERICA, LLC

                 27

                 28
LEWIS
BRISBOIS
BISGAARD              4R40-9256-7182.1                                 2
& 6V181LIP                               NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. 1441(6) DIVERSITY
ATTaalE'   lAW
Case 3:19-cv-01539-SI Document 1-2 Filed 03/25/19 Page 13 of 37




       EXHIBIT "A"
              Case 3:19-cv-01539-SI Document 1-2 Filed 03/25/19 Page 14 of 37
1                                                                                                          FEB 011019           Pl.042b1g1
       Armeemapermedmourerroffier Evieveiasi       endiddiets):                                                  COUR"
         Michael Villeggiante SBN 284860
         Weltin, Stith, & Weide LLP
         1432 Martin Luther King Jr. Way
        Oakland, CA 94612
               TeetiOileti‘‘ 510-251-6060         FAIN°, PAkase 510-251-6040
          LAOORESSILIpana. mvilleggiantetgweltinlaw.com                                                      sivpuNbrz
                 YreitjArernAp Tar:Mika MOH
      SUPERIOR COURT OF CALIFORMA, COUNTY OF Alameda                                                  ni-timEn A—PIZED4
                                                                                                                  COUNTY
            STREETADDRESS: 1225 Fallon Street
                                                                                                           JAN 2 3 2313
            ALMLINGIADOREMP
           ellYAND 21, MOE: Oakland, CA 94612                                                    CLERK
                                                                                                         OP THES1IPER1OR
               anniminve: Unlimited Jurisdiction / Northam Branch                                                        COURT
                                                                                                     Bv: PEON BAKER.Deoury -
                PLAINTIFF; Tameika Mori

             DEFENDANT: Taylor Machine Works, Inc.; Volvo Group North
                           America, LLC;
     M     DOES, To 30
      COMPLAINT—Personal Injury, Property Damage, Wrongful Death
           r ---1AMENDED (Number):
      Typo (chock ell that apply):
     cj    MOTOR VEHICLE         CD OTHER (specfqg: Products Liability
          in    Property Damage       lc wrongful Death
            7   Personal Injury       ri  Other Damages (spec) 4:
     Jurisdiction(Check all that apply):
     Cl ACTION IS A LIMITED CIVIL CASE
          Amount demanded Ej does not exceed glom
                                 C3 exceeds $10,000, but dote not exceed $25,000
     ri   ACTION IS AN UNLIMITED CIVIL CASE (exceeds $25,000)                                            RG19004473
     c:j ACTION IS RECLASSIFIED by this amended complaint
                from limited to unlimited
         En from unlimited to Malted
     . MIMS(name ornames): Tameika Mori
       alleges causes of salon against defendant (name ornemes):
       Taylor Machine Works, Inc.; Volvo Group North America, LLC; Does 1-30
    2. This pleading, Including attachments and exhibits, consists of the following number of pages: 4
    3. Each plaintiff named above Is a competent adult
       a f= except plaintiff (name):
                 (1) f]    a corporation qualified to do business in California
                 (2) =     an unincorporated entity (describe):
                 (3)       a public entity (describe):
                (4) Cl a minor Cl an adult
                             r1
                           (a)       for whom a guardian or conservator of lhe estate or a guardian ad Dom has been appointed
                           (b)       other (specify):
                (5) ED other allscifpf
      b. ED except plaintiff (name):
                (1) I- 1 a corporation qualified to do business In California
                (2) 1::=1 an unincorporated entity (describe):
                (3) CD a public entity (describe):
                (4) 1     a minor I- 1 an adult
                          (a) 1=i (or whom a guardian or Conservator of the estate or a guardian ad item has been appointed
                          (b)        otherfspecf04:
               (5) CJ other (specify):

     ED Information about additional plaintiffs who are not competent adults Is shown In Attachment 3.
                                                                                                                                 Fowl Na
                                               COMPLAINT—Personal Injury, Property                                        ACMP,ipq a fal2
mews, peuraivay ,,Hon                               Damage, Wrongful Death
                 Case 3:19-cv-01539-SI Document 1-2 Filed 03/25/19 Page 15 of 37

                                                                                                                                   PLD-PI-001
      SHORT ME:                                                                                        eASEmyNat

      Moriy. Taylor Machine Works, Inc.

     4.   in     Plaintiff (name):
                 Is doing business under the fictitious name (Spec*:

          and has complied with the fictitious business name laws.
  5, Each defendant named above is a natural person
     a. ED except defendant (nine) Taylor Machine Works. Inc. c.                     except defendant (name):
             (1) (=I a business organization, form unknown                           (1) C3 a business organization, form unknown
             (2)      a corporation                                                  (2) C    a corporation
             (3) ED an unincorporated entity (dascnbe):                              (3) I= an unincorporated enlny (describe):

                    (4) =     a public entity (describe):                            (4) CJ apublic entity (describe):

                    (5) C     Other (ePatirY):                                       (5) ED     other (speedy):




          b. Q     except defendant (name): Valve troop North Masks. LLC d.          except defendant (name):
                   (1) =I a business organization, Coon unknown                      (1)     a business organization, form unknown
                   (2) CD a corporation                                              (2) Ca a corporatism
                   (3) In an unincorporated entity (cloaca*                          (3) C3 an unincorporated entity (describe):

                   (4) ri    a public entity (deactitm):                             (4) (=I a public entity (descdbe):

                   (6) CI other (specify):                                           (5) CD other (euecifY):
                          LLC
          l=     Information about additional defendants who are not natural paltOriti is contained in Attachment 5.
 6.        The true names of defendants sued as Does are unknown to plaintiff.
           a. LZI Doe defendants (stied:St doe numbers!: 1-30                            were the agents or employees of other
                    named defendants and eared within the scope of that agency or employment.
          'b. I= Doe defendants (spec(I), Doe numbers): 1-30                            are persons whose capacities are I/AMOURI to
                    plaintiff.
 7.       CO Defendants who are (eines! under Code of Civil Procedure section 382 are (names):



 IL       This court Is the proper court because
          a.    r..-1
                   at least one defendant now resides in Its jurisdictionalarea.
          b. CI the principal place of business of a defendant corporation or unincorporated association Is in its jurisdIctIonat area.
          c. n     Injury to parson or damage to personal property'occurred In Its jurisdictional area.
          d, (=I other (specify):



0.            Plaintiff Is required to comely-With a claims statute, and
          a. ©.has Complied with applicable daima statutes, or
          b. CD Is excused from complying because (opoolfy):



PLOPWrlash arson. 1.200'1                         COMPLAINT--Personal Injury, Property                                              P.."-,
                                                       Damage, Wrongful Death
            Case 3:19-cv-01539-SI Document 1-2 Filed 03/25/19 Page 16 of 37

                                                                                                                            PLD-P1-001
   SHORT 'OTIS:                                                                                   CASENUMBER:
      Mori v. Taylor Machine.Works, Inc.

  10. The following causes of stitch are abathhd and the gatiments above apt* to each (each complain! must have oneormoie
      causes of action attached):
       a IL:I Motor Vehicle
      o.   ri  General Negllgence
      c.       Intentional Tort
      d. ED Prods,* li ability
      e. j     Premises Liability
      t I= Other (specify):




  11. Plaintiff has suffered
      a.  rn      wage loss
      b. ED loss of use ef,propedy
        • r --t  hospital and Medical expenses
      it 71 general damage
      e ED property damage
      I' 0       lass of earning capacity
      0, ED other damage (sPedN):




 12.   r-1The damages claimed for wrongful death and the relationships of plaintiff to the deceased are
        a 1- 1 listed In Attachment 12.
        •      as follows:




 13. The relief sought Inthis complaint Is within the Judsdliglon of this court.



 14. Plaintiff prays forjudgment fortes's at slit for such relief as is fair. Just, end equitable: and far
     a (1) in Compensatory damages
        (2) C:I punItive.damagee
        The amount of damages Is (in cases f rperaonatbidry or                  death you must check (1)):
        (1) M      according to proof
        (2) C      In the amount of: g
15.         The paragraphs oithis camplaint alleged on information and belief are es follows (specify paragnyth numbers);




Date:    I / /I
.Michael Villeggiante
                       Inn OR Fnitri
PLO I. Msg. JewryI, 2307)                     COMPLAINT—Personal lnJury,Property
                                                   Damage, Weinhlut Death
              Case 3:19-cv-01539-SI Document 1-2 Filed 03/25/19 Page 17 of 37

                                                                                                                             PLD-P14101(5)
     SHORT TITLE:                                                                              CASE
     Mori v. Taylor Machine Works, Inc,

             First                             CAUSE OF ACTION—Products Liability                                 Page           4
                         (number)
            ATTACHMENT TO CD Complaint rl                 Cross -Complaint
            (Use a separate MSS of action kin) for each cause at acllon.)
            Plaintiff (name): Tameika Mori

            Prod. L-1. On or about (Mo): July I, 2017                 plaintiff was Injured by the following product:
            Reach stacker container loader 101°w!) colloquially as a "top pick," believed to hen Taylor Machine
            Works, nc. model XLC-976

            Prod. L-2. Each of the defendants knew the product would be purchased and used without Insperrion for defects.
                         The pocket was defective when.It left the control of each defendant. The product at the time of Injury
                         was being
                        1- 1 used In the manner Intended by the defendants.
                        (73 used in the manner that was reasonably foreseeable by defendants as involving a substantial danger not
                                 readily apparent. Adequate warnings of the danger were not gWen.
            Prod. L-3. Plaintiff was a
                                 purchaser of the product.                       al user of the product.
                        ED bystander to the use of the product                   C     other (specISr

            PLAINTIFF'S INJURY WAS THE LEGAL (PROXIMATE) RESULT OF THE FOLLOWING:
            Prod. L- 4.     Count One—Strict liability of the foltowing defendants who
                            at     manufactured or assembled the product (names):
                                   Taylor Machine Works, Inc.; Volvo Group North America, LLC;

                                               co Does 1                   10 30
                                   b. al   designed and manufactured component parts supplied to the manufacturer (names):
                                           Taylor Machine Works, Inc.; Volvo Group North Amerite, LLC;

                                               rri Does I                      to 30
                                   c. 0    sold the product to the public (names):
                                           Taylor Machine Works, Inc.; Volvo Group North America, LLC;

                                     r71 Does I                             30
           Prod. L-5. II Count Two—Negligence of the following defendants
                                                                        °ndants who owed a duty to plaintiff (names):
                          Taylor Machine Works, Inc.; Volvo Group North America, LLC;
                                      CEI Does 1                         to 30
          Prod. 1-6. CD Count Three—Breach of warranty by the following defendants (names):
                          Taylor Machine Works, Inc.;1/olvo Group North America, LLC;
                                      C:l Does 1                        to 30
                        a. fa who breached an implied warranty
                        IL Ea who breached an Se ess warranty which wee
                                 0mitten          /7/9 oral
          Prod L-7. CD The defendants who are liable to plaintiffs for other reasons and the reasons for the liability are
                        C3 listed in Attachment-Prod. L-7 C         as follows:


                                                                                                                                 repoIa.
   CannAPProndfot Opibriffil Ulu
    Add* Conedeltaltilas
                                              CAUSE OF ACTION—Products Liability                                 Ca.d tivaPkettla 42112
                                                                                                                         kli•WCWISIIICIP paw
PI.D.P4:01(51fanUruarY 112"n
           Case 3:19-cv-01539-SI Document 1-2 Filed 03/25/19 Page 18 of 37



                                                                                   CIV-050
                                • DO NOT FILE WITH THE COURT.
    -UNLESS YOU ARE APPLYING FOR A DEMULT JUDGMENT UNDER CODE OF CIVIL PROCEDURE 585 -

   1010/MY OR MUTWOHOUT ATTORNEY OVUM* andMtn*                         TEIMONEN0.1                                   FOR COLTWE SLY
    Michael Villeggiante SRN 284860                                T: 510-251-6060
    Vieltin, Stroh, Sc Wallin, LLP                                 F: 510-251-6040
    1432 Martin Luther King Ir. Way              E: mvilleggianteglweltinlaw.com
    Oakland, CA 94612
      mIORNEY FOR Menai' Tameika Mon
   SUPERIOR COURT OP CALIFORNIA, COUNTY OF Alameda
     ansernamesu 1225 Fallon Street
     LUZIARDIRESS:
    aTY 11:" ZIP CODt Oakland, CA 94612
       BRASH WM: Unlimited Jurisdiction / Northern Branch
      PINNTIFF: Tameika Mori
    DEFENDANT: Taylor Machin° Works. Inc.; Volvo Group North Amain, LLQ Dorn 1-30
                                 STATEMENT OF DAMAGES                                               CAIM NUMBER
                             (Personal Injury or Wrongful Death)
  To (name of one defendant only): Taylor Machine Works, Inc
  Plaintiff (name orons &Miff onlyItTameSca Mori
  seeks damages ht the aboymonthied action, es follows:
  1. General damages                                                                                                         AMOUNT
     8.123 Pain suffering. and inconvenience                                                                             4,,mpomoo
       b. CE1 Emotional distress                                                                                         $ 1,400,000

    c. C      Loss Mconsortium                                                                                          $
    d.r=      Loss °Yearley and companionship fononglig death actions only)                                             5
    e.©       Other (spocay)
    I. I=     Other (speclgy
              Continued on Attachment 1.g.
 2. Spacial damages
    a   Go  Medical expenses (to date)                                                                                  8400,000
                                                                                                                        $400,000
                                                                                                                        $ 400,000
             Loan of future earning caPINAY Omani value)                                                                 11400,000
   e.{:= Property damage._.
   J. C      Funeral expenses (wrongful death actions onto*
   (LC       Future sontribulions (present verse) (wrongful death actions only)
   KC        Value of personal service, &Mee, or training (wrang(W death actions only) .............-......—......
   I. ED Other (specify)
   J. CZ) Other Mpedg)
  k. f=1 Continued on Attachment 2.k.
3. C     Punitive damages: Plaintiff reserves the right to seek ptmillve damages Ina1a
       when pursuing a judgment in the suit Nen against you.
   bate:      f 1    17
  Michael Villeggiante
                        ITYPII tat PRINTIM01)                                                                                         /I
                                                     (Proof of service on reveme)                                                     Papist.
rrannceu rst ,rusat.                                STATEMENT OF DAMAGES                                        Cosatt10.1Pt=          II.u.ne
cumointr..sushacon                             (Personal Injury or Wrongful Death)
               Case 3:19-cv-01539-SI Document 1-2 Filed 03/25/19 Page 19 of 37



                                                                                    ChAI/50
                                 - DO NOT FILE WITH THE COURT-
      -UNLESS YOUARE APPLYING FORA DEFAULTJUDGMENT UNDER CODE OF CML PROCEDURE § 685 -

                                                                                                      Pen count useafar
  "2:11721cEir
            gianCiritsgt)‘"                                           T:510-P251-6060
  Woltin, Streit & Weltin, LLP                                         F: 510-251-6040
  1432 Martin Luther King Jr. Way                     E: mvilleggianter@weltinlavntom
  Oakland, CA 94612
     mama roe pony: Tameika Mori
  SUPERIOR COURT OF CALIFORNIA, COUNTY OF Alameda
    ammonium: 1225 Fallon Street
    mama mamma
   cm sno 'none Oakland, CA 94612
      namionume Unlimited Jurisdiction / Northern Branch
     outtsmro: Tameika Mori
   DEFENDANT: Taylor Machine Works, Inc_; Volvo Group Nurih America, LLC; Does 1-30
                                                                                         CASE roma.
                                   STATEMENT OF DAMAGES
                                (Personal Injury or Wrongful Death)
 To (name of one defendant only): Volvo Group North America, LLC
 Pretrial( (name of one pleinliff on40): Tameika MOD
 soaks damages In the etoverentilled *Glen, as follows:
                                                                                                                     AMOUNT
 1. General damage*
    a PI Pain, suffering, and Inconvenience                                                                   $ 1,400,000
      O. ED Emotional distress                                                                                $ 1,400,000

      o C:1 Loss of consortium                                                                                $

      et C3 Loss of sociey and companionship (aeongful death semis only)                                      $
      e. Cl      Other (specIN)                                                                               $
      t CI Other Opacity)
    9.1=1 Continued on Attachment 1.g.
 2. Special damages
    /LIM Medical expenses (to date)                                                                       $ 400,000
      e.t.a      Pointe medical expenses (present value)                                                          400,000
   c. IM Loss of earnings (to date)                                                                       $ 400,000
   d.171 Loss of future earning capacity (present value)                                                  $ 1,400,000
   e. ED Property damage                                                                                  5
  I. in         Funeral expanses (yrongituf death sedans only)
  g. d          Future contributions (ailment value)(wrongful death actionsonly)
   It. CD Value of personal service, advice, or training (wrongful death seamanly)                        ;
  L Cl oulempearYL
  I. El outerrsoci09
  k. CI continued on Attachment 2*.
3. C3 Punitive demegec: Plaintiff reserves the tight to seek punitive damages In t
       when pursuing a Judgment in the suit filed against you.
   Dale: I/       ?
   Michael Villeggiante
                                (TYPE OP RUNTIMEI
                                                         (Proof of service on reverse)                                 mq W2
Fam           Armando/ay
                  re mammausa                           STATEMENT OF DAMAGES                      Code de+.11Pactin    11.413.11S
                                                                                                                  awcoallnkw
C/V450        lirally1,X107)                        (Personal Injury of Wrangel Death)
    Case 3:19-cv-01539-SI Document 1-2 Filed 03/25/19 Page 20 of 37




          Superior Court of California, County of Alameda
        Alternative Dispute Resolution (ADR) Information Packet

The person who files a civil lawsuit (plaintiff) must include the ADR Information Packet
with the complaint when serving the defendant. Cross complainants must serve the ADR
Information Packet on any new parties named to the action.

    The Court strongly encourages the parties to use some form of ADR before proceeding to
    trial. You may choose ADR by:
        •    Indicating your preference on Case Management Form CM-110.;
        •    Filing the Stipulation to ADR and Delay Initial Case Management Conference for
             90 Days (a local form included with the information packet); or
        •    Agree to ADR at your Initial Case Management Conference.

    QUESTIONS? Call (510) 891-6055. Email adrprogramadalameda.courts.ca.aov
    Or visit the court's website at htto://www.alameda.courts,capov/adr

                              What Are The Advantages Of Using ADR?
•    Faster —Litigation can take years to complete but ADR usually takes weeks or months.
•    Cheaper —Parties can save on attorneys' fees and litigation costs.
•    More control andflexibility —Parties choose the ADR process appropriate for their case,
•    Cooperative and less stressful —In mediation, parties cooperate to find a mutually
     agreeable resolution.
•    Preserve Relationships— A mediator can help you effectively communicate your
     interests and point of view to the other side. This is an important benefit when you want
     to preserve a relationship.

                              What Is The Disadvantage Of Using ADR?
•    You may go to court anyway — If you cannot resolve your dispute using ADR, you may
     still have to spend time and money resolving your lawsuit through the courts.

                                 What ADR Options Are Available?
•    Mediation —A neutral person (mediator) helps the parties communicate, clarify facts,
     identify legal issues, explore settlement options, and agree on a solution that is acceptable
     to all sides.

     o Court Mediation Program: Mediators do not charge fees for the first two hours of
       mediation. if parties need more time, they must pay the mediator's regular fees.

ADR Info SIxstRov, 12/15/10                                                               Page I VI
    Case 3:19-cv-01539-SI Document 1-2 Filed 03/25/19 Page 21 of 37




          Some mediators ask for a deposit before mediation starts which is subject to a refund
          for unused time.

     o Private Mediation: This is mediation where the parties pay the mediator's regular
       fees and may choose a mediator outside the court's panel.

*    Arbitration — A neutral person (arbitrator) hears arguments and evidence from each side
     and then decides the outcome of the dispute. Arbitration is less formal than a trial and the
     rules of evidence are often relaxed. Arbitration is effective when the parties want
     someone other than themselves to decide the outcome.

     o Judicial Arbitration Program (non-binding): The judge can refer a case or the
       parties can agree to use judicial arbitration. The parties select an arbitrator from a list
       provided by the court. If the parties cannot agree on an arbitrator, one will be
       assigned by the court. There is no fee for the arbitrator. The arbitrator must send the
       decision (award of the arbitrator) to the court. The parties have the right to reject the
       award and proceed to trial.

     o Private Arbitration (binding and non-binding) occurs when parties involved in a
       dispute either agree or arc contractually obligated. This option takes place outside of
       the courts and is normally binding meaning the arbitrator's decision is final.

                        Mediation Service Programs In Alameda County
Low cost mediation services arc available through non-profit community organizations.
Trained volunteer mediators provide these services. Contact the following organizations for
more information:


SEEDS Community Resolution Center
1968 San Pablo Avenue, Berkeley, CA 94702-1612
Telephone: (510) 548-2377      Website: www.seedscrc.org
Their mission is to provide mediation, facilitation, training and education programs in our
diverse communities -- aervices that Encourage Effective Dialogue and §olution-making.


Center for Community Dispute Settlement
291 McLeod Street, Livermore, CA 94550
Telephone: (925) 373-1035     Website: www.trivalleymediation.com
CCDS provides services in the Tri-Valley area for all of Alameda County.


For Victim/Offender Restorative Justice Services
Catholic Charities of the East Bay: Oakland
433 Jefferson Street, Oakland, CA 94607
Telephone: (510) 768-3100      Website: www.cceb.org
Mediation sessions involve the youth, victim, and family members work toward a mutually
agreeable restitution agreement.




ADR Info SheaRcv. 12/ 15(10                                                              Page 1 (ill
                  Case 3:19-cv-01539-SI Document 1-2 Filed 03/25/19 Page 22 of 37


                                                                                                                               ALA ADR-001
MONKEY ON NON virrNOUT AirORNEY (Rama Siam Earlumbeil end&baw)                                                  FOP COUR,' WC ONLY


               TELEPHONE No.:              PAN NO. laPtemai):
      E-MAIL ADI)RPSS (00k420:
         MARKTFORram*
SUPERIOR COURT OF CALIFORNIA, ALAMEDA COUNTY
              STREET ADDRESS;
             MAILING ADDRESS:
            CRY AND ZIPCOM
                 BRANCH NAME
PLAINTIFF/PETITIONER:
DEFENDANPRESPONDENT:
                                                                                                CASE NUINIER:
STIPULATION TO ATTEND ALTERNATIVE DISPUTE RESOLUTION (ADR)
AND DELAY INITIAL CASE MANAGEMENT CONFERENCE FOR 80 DAYS


             INSTRUCTIONS: All applicable boxes must be checked, and the specified Information must be provided.

     This stipulation is effective when:
     •    All parties have signed and filed fills stipulation with the Case Management Conference Statement at least 15 days before the
          initial case management conference.
     •    A copy of this stipulation has been received by the ADR Program Administrator. 1225 Fallon Street, Oakland, CA 94612.

1.   Date complaint filed:                                 An Initial Case Management Conference is scheduled for.

     Date:                                     Time:                                 Department:

2.   Counsel and all parties certify they have met and conferred and have selected the following ADR process (check one):

     ❑    Court methadon              O Judicial arbitration
     O Private mediation              O Private arbitration

3.   All parties agree to complete ADR within 90 days and certify that:
     a.   No party to the case has requested a complex civil litigation determination heating;
     b.   All parties have been served and Intend to submit to the jurisdiction of the court;
     c.   All parties have agreed to a specific plan for sufficient discovery to make the ADR process meaningful;
     d.   Copies of this stipulation and self-addressed stamped envelopes are provided for returning endorsed flied stamped copies to
          counsel and all parties;
     a.   Case management statements are submitted with this stipulation;
     f.   All parties will attend ADR conferences; and.
     g.   The court will not allow more than 90 days to complete ADR.

I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.

Date:


               (TYPE OR PRINT NAME)                                 (SIGNATURE OF RularncF)


Date:




               (1h2 OR PRINT NAME)                                  (SIGNATURE OF ATTORNEY FOR PLAINTIFF)
                                                                                                                                    Piga I of 2
 Ram Aipreved faMflawwyUu                                                                                                  Ca.Rik. ennui,.
   Supatiartaal 610Eftwin.       STIPULATION TO ATTEND ALTERNATIVE DISPUTE RESOLUTION (ADR)                                   12211aX1)
       Caunty S Nal111240        AND DELAY INITIAL CASE MANAGEMENT CONFERENCE FOR 90 DAYS
ALA ADR4101ism Janiagy 1.1010)
                    Case 3:19-cv-01539-SI Document 1-2 Filed 03/25/19 Page 23 of 37


                                                                                                               ALA ADR•001
                                                                                               CASE NUMBER.:
PLAINTIFF/PETITIONER:

DEFENDANT/RESPONDENT:




Dale:




                  (TYPE OR PFDPIT NAME)                          (SIGNATURE)); DEFENDANT)



Date:




                  (TYPE OR Emir team)                            (SKINATURE OF ATTORNEY FOR DEFENDANT)




                                                                                                                    Pago Par2
     PponPed Sr Mandan Uso
                                    STIPULATION TO ATTEND ALTERNATIVE DISPUTE RESOLUTION (ADR)             CS.Ruts of CNN.
   Suparis Coup CIIIEDINO.                                                                                 N
       Cconly of AWNS,
ALA ADR-001(14twe liteWary 1.101%
                                    AND DELAY INITIAL CASE MANAGEMENT CONFERENCE FOR 90 DAYS                " "2110X41
Case 3:19-cv-01539-SI Document 1-2 Filed 03/25/19 Page 24 of 37




        EXHIBIT "B"
                                 Case 3:19-cv-01539-SI Document 1-2 Filed 03/25/19 Page 25 of 37



                             LEWIS 13R1SBOIS 13ISGAARD & SMITH LLP
                             ANTHONY E. SONNETT, SB# 163182
                        2      E-Mail: Anthony.Sonnett@lewisbrisbois.com
                             STEVEN A, DABROWSKI,            294194
                        3               Steven.Dabrowslci@lewisbrisbois.com
                             633 West 5th Street, Suite 4000
                        4    Los Angeles, California 90071
                             Telephone: 213.250.1800
                     S       Facsimile: 213.250.7900

                     6       Attorneys for Defendant
                             VOLVO GROUP NORTH AMERICA, LI.,C
                     7

                     8                                SUPERIOR COURT OF THE STATE OF CALIFORNIA

                     9                COUNTY OF ALAMEDA, UNLIMITED JURISDICTION / NORTHERN BRANCH

                    10                            RENE C. DAVIDSON ALAMEDA COUNTY COURTHOUSE

                    11

                    (2       TAMEIKA MORI,                                       CASE NO. RGI9004473

                                                Plaintiff,                       DEFENDANT VOLVO GROUP NORTH
                                                                                 AMERICA, LLC'S ANSWER TO
                    Id                 vs.                                       PLAINTIFF'S COMPLAINT
                   IS TAYLOR MACHINE WORKS, INC.;                                [Assigned for All Purposes to:
                      VOLVO GROUP NORTH AMERICA, LLC;                            The Hon. Evelio Grillo — Dept. 15]
                   16 DOES I to 30,
                                                                                 Action Filed:     January 23, 2019
                   17                           Defendants.                      Trial Date:       None Set
                   18

                   19 TO THE COURT, ALL PARTIES AND THEIR COUNSEL OF RECORD:

                   20                  Defendant VOLVO GROUP NORTH AMERICA, LLC (hereinafter "Defendant") hereby

                   21. answers plaintiff's unverified complaint ("Complaint") as follows:

                   22                  Pursuant to California Code of Civil Procedure Section 431.30(d), Defendant denies each

                   23 and every allegation of the Complaint herein and the whole thereof, and further denies that

                   24 plaintiff has been damaged in the sum or sums alleged, or in any sum whatsoever. Defendant

                   25 further denies that plaintiff has sustained or will sustain any injury, damage or loss, if any, by

                   26       reason of any act or omission on the part of Defendant.

                   27

                   28 / / /
LEWIS
8P13001S
BISGAARD                    4I&16-3785-8189.1
B 11411-1UP
"'° `4jEY' AUAVI
                                  DEFENDANT VOLVO GROUP NORTH AMERICA, LLC'S ANSWER TO PLAINTIFF'S COMPLAINT
                          Case 3:19-cv-01539-SI Document 1-2 Filed 03/25/19 Page 26 of 37



                                                         FIRST AFFIRMATIVE DEFENSE

                   a                                           (Failure to State a Claim)

                   3                .    Defendant alleges that the Complaint, and each and every separate cause of action

                   4 therein, thi Is to state facts sufficient to constitute any cause of action against Defendant.

                                                       SECOND AFFIRMATIVE DEFENSE

                   6                                            (Statute of Limitations)

                   7                     Defendant alleges that plaintiff's causes of action are barred, in whole or in part, by

                8       the expiration of the applicable statutes of limitation, including, but not limited to, California Code

                9 of Civil Procedure §§ 335, 335.1, and 343, and all other applicable provisions of California's Code

               10 of Civil Procedure.

              II                                        THIRD AFFIRMATIVE DEFENSE

              12                                                  (Comparative Fault)

                               3.       Defendant alleges that the damages alleged by plaintiff, such damages being

              I4 expressly denied, were proximately caused by the negligence, fault or carelessness of plaintiff and

              15 that such negligence, carelessness or fault comparatively reduces the percentage of any potential

              I6 recovery from Defendant, if it should be found that Defendant committed any act entitling plaintiff

              17       to recovery, which Defendant expressly denies.

              18                                      FOURTH AFFIRMA FIVE DEFENSE

              19                                           (Third-Party Comparative Fault)

              20               4.       Defendant alleges that the damages alleged by plaintiff, such damages being

              21 expressly denied, were proximately caused by the negligence, carelessness and/or other fault of

              22 firms, persons, corporations, or entities other than Defendant, and that such negligence,

              23 carelessness and/or fault bars recovery or comparatively reduces the percentage of any potential

              24 recovery attributable to Defendant, if it should be found that Defendant committed any act

              25 entitling plaintiff to recovery, which Defendant expressly denies.

              26                                        FIFTH AFFIRMATIVE DEFENSE

              27                                 (Independent, Intervening or Superseding Causes)

              28              5.        Defendant alleges that independent, intervening and superseding forces and/or
LEWIS
BRISBOIS
BISGAARD               4346-3785-8189.1                        2
& SM11-1LIP                  DEFENDANT VOLVO GROUP NORTH AMERICA, LLC'S ANSWER TO PLAINTIFF'S COMPLAINT
                         Case 3:19-cv-01539-SI Document 1-2 Filed 03/25/19 Page 27 of 37



                       actions of third parties or plaintiff proximately caused or contributed to plaintiffs alleged losses or

                 2     damages, if any, barring recovery from Defendant.

                 .1                                    SIXTH AFFIRMATIVE DEFENSE
                 4                                              (Misuse of Product)

                 5            6.      Defendant alleges that the alleged damages in question, if any, were the result of

                 6     the misuse of the product in question.

                 7                                   SEVENTH AFFIRMATIVE DEFENSE

              8                                 (Failure to Follow Warning Supplied with Product)

              9               7.      Any injuries or damages sustained by plaintiff by the product were proximately

             I0       caused by the failure of plaintiff and/or other third parties, unrelated to Defendant, to follow the

             II       warning(s) supplied with the product, which warning(s) adequately warned of the risks involved in

             12       the product's use or misuse.

             13                                      EIGHTH AFFIRMATIVE DEFENSE

            14                                 (Failure to Follow Written and/or Oral Instructions)

            15                8.      Defendant alleges that plaintiff's damages, if any, were caused or contributed to by

            16 plaintiffs failure to comply with the written and oral instructions relating to use and maintenance

            17 of the product in question, and that plaintiffs recovery, if any, should therefore be diminished or
            18        barred in accordance with law.

            19                                       NINTH AFFIRMATIVE DEFENSE
            20                                         (Improperly Named as Defendant)

            21               9.      Defendant alleges that it is improperly named as a defendant in this action because

            22        it did not design, manufacture, assemble, or sell the Taylor Machine Works, Inc. model XLC-976

            23 leach stacker, as alleged in the Complaint. Further, Defendant is not now, nor has ever been, a

            24        manufacturer of reach stackers such as the model XLC-976 alleged in plaintiff's Complaint.

            25                                       TENTH AFFIRMATIVE DEFENSE

            26                                                  (State of the Art)

            27               10.     Defendant alleges that the product involved in the subject incident conformed to

            28 the state of the art at the time of sale and was designed, manufactured, and tested pursuant to
LEWIS
BRISBOIS
DISGAAIRD             1816-3785-8189.1                        3
&SWILL?                     DEFENDANT VOLVO GROUP NORTH AMERICA, LLC'S ANSWER TO PLAINTIFF'S COMPLAINT
                         Case 3:19-cv-01539-SI Document 1-2 Filed 03/25/19 Page 28 of 37



                    generally recognized and prevailing standards and in accordance with the applicable statutes,

                    regulations, and requirements that governed the product in the jurisdiction in which it was

              3     intended to be sold at the time of design, manufacture and sale.

              4                                 ELEVENTH AFFIRMATIVE DEFENSE

              S                                                   (No Duty)

                            11     Defendant alleges that it had not assumed a duty to inspect, repair or maintain the

              '7    product or products at issue, and as such the Complaint fails to state any cause of action against

              8     Defendant.

              9                                 TWELFTH AFFIRMATIVE DEFENSE

            10                                       (Failure to Join Necessary Parties)

             I1             12.    Defendant alleges that plaintiff has failed to join a party or parties necessary and

            12 indispensable to this action.

            13                                THIRTEENTH AFFIRMATIVE DEFENSE

            14                                              (Assumption of Risk)

            IS              13.    Defendant alleges that if plaintiff incurred any loss or damage as alleged in the

            16 Complaint, then plaintiffs damages were legally and proximately caused by, and arose out of,

            17 risks of which plaintif had both knowledge and understanding and that plaintiff voluntarily

            18 assumed.
            10                               FOURTEENTH AFFIRMATIVE DEFENSE

            20                               (Misuse, Abuse and Failure to Maintain Product)

            21              14.   Defendant alleges that plaintiffs damages, if any, were caused or contributed to by

            22     the misuse or abuse of and/or the failure to properly maintain and/or repair the product involved in

            23 the subject incident by plaintiff, or other third parties unrelated to Defendant. To the extent there

            24     was an abuse, alteration, misuse, or unintended use of the product by plaintiff or others which was

            25 without Defendant's knowledge or approval and was a proximate cause of the loss or damage

            26 alleged in the Complaint, then to that same extent, such abuse, alteration, misuse or unintentional

            27 use shall bar recovery against Defendant.

                   ///
LEWIS
00181301S
BISGAARD           48,16-3785-8 I 89. I                     4
&SvtIHUP                  DEFENDANT VOLVO GROUP NORTH AMERICA, LLC S ANSWER TO PLAINTIFF'S COMPLAINT
                           Case 3:19-cv-01539-SI Document 1-2 Filed 03/25/19 Page 29 of 37



                   1                                 FIFTEENTH AFFIRMATIVE DEFENSE

                   2                                            (Alteration of Product)
                   3            15.     Defendant alleges the product in question was altered after it left Defendant's
                   4    control, and this alteration proximately caused the losses and damages complained of, if there

                        were any.

                   6                                SIXTEENTH AFFIRMATIVE DEFENSE

                   7                                             (Sophisticated User)

                                16.     Defendant alleges that plaintiff was a sophisticated user of the product that is the
                   9 subject of this suit, and that ally dangers posed by the product were obvious or generally known to

               10       them, barring any claim by plaintiff for failure to warn.

               II                                 SEVENTEENTH AFFIRMATIVE DEFENSE

              12                                                     (Preemption)

              13               17.      Defendant alleges that plaintiff's claims and/or causes of action are barred, in

              14        whole or in part, by the doctrine of preemption.

              IS                                   EIGHTEENTH AFFIRMATIVE DEFENSE
              16                              (Failure to Make Reasonable Efforts to Minimize Loss)

              17               18.     Defendant alleges that plaintiff has failed to act reasonably to minimize any loss or

              Is harm that they suffered, and could have avoided such harm by making reasonable efforts or

              L9       expenditures.

              20                                  NINETEENTH AFFIRMATIVE DEFENSE
              21                                                   (Contribution)
              22               19.     Defendant alleges that it is entitled to contribution from any person and entity

              23 whose negligence or other acts proximately contributed to the happening of the claimed incident

              24 or alleged injuries, if plaintiff should receive a verdict against Defendant.

              25                                  TWENTIETH AFFIRMATIVE DEFENSE
              26                                                 (Indemnification)
              27              20.      Defendant alleges that it is entitled to indemnification by apportionment against all

              28       parties, persons, and entities whose negligence and/or acts contributed proximately to the
LEWIS
801313018
315GAARG               48,16-3785-8189.1                        S
  SVIII-1IN                   DEFENDANT VOLVO GROUP NORTH AMERICA, LLC S ANSWER TO PLAINTIFF'S COMPLAINT
                            Case 3:19-cv-01539-SI Document 1-2 Filed 03/25/19 Page 30 of 37



                  I    happening of the claimed incident or alleged damages.

                  2                                 TWENTY-FIRST AFFIRMATIVE DEFENSE

                  3                                               (Equitable Doctrines)

                  4              2I .     Defendant alleges that the Complaint, including each and every cause of action

                  5 therein, is barred by the equitable doctrines of !aches, unclean hands, and/or estoppel.

               6                                  TWENTY-SECOND AFFIRMATIVE DEFENSE

                  7                                                      (Release)

               8                 22.      Defendant alleges that plaintiffs claims are barred by any release and/or releases

               9 executed by plaintiff and/or individuals, firms, corporations, or entities other than Defendant.

              10                                   TWENTY-THIRD AFFIRMATIVE DEFENSE

                  I                                                     (Waiver)

              12                 23.     Defendant alleges that plaintiff engaged in conduct and activities sufficient to

             13 constitute waiver of any alleged breach of duty, negligence, act, omission, or any other conduct, if'

              I4 any, as set forth in the Complaint.

             IS                                  TWENTY-FOURTH AFFIRMATIVE DEFENSE

             16                                         (Non-Economic Damages Several Only)

             17                 24.      Defendant alleges that, pursuant to California Civil Code sections 1431.1 and

             18        1431.2, Defendant's liability, if any, for non-economic damages shall be several only and shall not

             19       be joint with any other existing defendant, potential defendant, cross-complainant, cross-

             20       defendant, or other person or entity. Defendant can only be held liable for the amount of non-

             21       economic damages allocated to it in direct proportion to the percentage of fault, if any, determined

             22 at trial, and a separate judgment shall be rendered against Defendant for that amount.

             23                                   TWENTY-FIFTH AFFIRMATIVE DEFENSE
             24                                            (Res Judicata/Collateral Estoppel)
             25                 25.      Defendant alleges that plaintiff's Complaint is barred, in whole or in part, by res

             26 judicata or collateral estoppel.

             27 / / /

             28       ///
LEWIS
3RISBOIS
3ISGAARD              4896-3785-8189.1                                      6
9kg/iIH UP                  DEFENDANT VOLVO GROUP NORTH AMERICA, LA..C'S ANSWER TO PLAINTIFF'S COMPLAINT
                           Case 3:19-cv-01539-SI Document 1-2 Filed 03/25/19 Page 31 of 37



                                                TWENTY-SIXTH AFFIRMATIVE DEFENSE

                   2                                                  (Notice)

                   3           26.     Defendant alleges that plaintiff failed to give timely notice to Defendant concerning
                   4 any purported breach of warranty, express or implied, as required by California Commercial Code,

                        section 2607(3)(a).

                  6                           TWENTY-SEVENTH AFFIRMATIVE DEFENSE

                                                                (Express Warranty)

                               27.     Defendant alleges that if an express warranty was formed, said express warranty

                  9 was in lieu of any other warranties, expressed or implied, including any warranty of

              10       merchantability or fitness for a particular purpose.

              11                                TWENTY-EIGHTH AFFIRMATIVE DEFENSE

                                                              (Waiver of Warranties)

              13               28.     Defendant alleges that plaintiff expressly waived any and all implied warranties not

              Id specifically provided for in the warranty, if there were any.

              IS                                TWENTY-NINTH AFFIRMATIVE DEFENSE

              Ui                                                   (Settlement)

              1                29.    Defendant alleges that any recovery or settlement plaintiff may have obtained from

              L8 other individuals, fi rms, corporations, or entities over whom Defendant has or had no control or

              19 right of control, must reduce or bar altogether any recovery or judgment which plaintiff might

              20       obtain from Defendant.

              21                                  THIRTIETH AFFIRMATIVE DEFENSE

              22                                (Violations of Cal. Civ. Code §§ 3333.3, 3333.4)

              23              30.     Defendant alleges that plaintiff's damages, if any, are limited or barred by the

              24       provisions of California Civil Code sections 3333.3 and 3333.4.

              25                                THIRTY-FIRST AFFIRMATIVE DEFENSE

              26                                             (Reservation of Rights)

              27              3I.     Defendant has insufficient knowledge or information upon which to form a belief

              28       as to whether it may have additional affirmative defenses available. Defendant reserves the right
LEWIS
3RISBOIS
3ISGAARD               1846-3185-R189.1                        7
3( WITH LIP                  DEFENDANT VOLVO GROUP NORTH AMERICA, I.LC'S ANSWER TO PLAINTIFF'S COMPLAINT
                            Case 3:19-cv-01539-SI Document 1-2 Filed 03/25/19 Page 32 of 37



                   I    to assert additional affirmative defenses in the event discovery indicates that it will be appropriate

                   2    to do so.

                   3              WHEREFORE, Defendant prays that the Court enter a judgment:

                   4              1.       Dismissing plaintiff's Complaint as against Defendant, with prejudice;

                   S              2.       Awarding Defendant its costs and reasonable attorneys' fees;

                   6              3.       Granting Defendant such other and further relief as the Court may deem just and

                   7 appropriate.

                   8              DEFENDANT HEREBY REQUESTS A TRIAL BY JURY.

                   9

                  10    DATED: March 25, 2019                        LEWIS BRISBOIS BISGAARD & SMITH UP

                  It

                  12
                                                                     By
                  13                                                       Anthony E. Sonnett
                                                                           Steven A. Dabrowski
                  14                                                       Attorneys for Defendant
                                                                           VOLVO GROUP NORTH AMERICA, LLC
                  IS

                  16

                  17

                  IS

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

LEWIS             28
BRISBOIS
BISGAARD               ,1816-3785-8189.1
                                                               8
& ;MIFI LP                   DEFENDANT VOLVO GROUP NORTH AMERICA, LLC'S ANSWER TO PLAINTIFF'S COMPLAIN
Al rCRIEM   tAW
                          Case 3:19-cv-01539-SI Document 1-2 Filed 03/25/19 Page 33 of 37



                1                         CALIFORNIA STATE COURT PROOF OF SERVICE

                2                                  Mori v. VGNA - Case No. RG19004473

                3 STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

            4               At the time of service, I was over 18 years of age and not a party to the action. My
                     business address is 633 West 5th Street, Suite 4000, Los Angeles, CA 90071.
            5
                  On March 25, 2019, I served the following docume❑t(s): DEFENDANT VOLVO
            6 GROUP NORTH AMERICA, LLC'S ANSWER TO PLAINTIFF'S COMPLAINT

            7              I served the documents on the following persons at the following addresses (including fax
                     numbers and e-mail addresses, if applicable):
            8
               Michael Villeggiante, Esq.
               WELTIN, STREB, & WELTIN, LLP
               1432 Martin Luther King Jr. Way
           111 Oakland, CA 94612
               Tel:   510-251-6060
           1 I Fax: 510-251-6040
               Email: mvilleggimite@weltinlaw.com

                     Attorneys for Plaintiff Tameika Mori
           13
                              The documents were served by the following means:
            4
                     ul       (BY U.S. MAIL) I enclosed the documents in a sealed envelope or package addressed to
           15                 the persons at the addresses listed above and:

           16          D      Placed the envelope or package for collection and mailing, following our ordinary
              business practices. I am readily familiar with the firm's practice for collection and processing
           17 correspondence for mailing. Under that practice, on the same day that correspondence is placed
              for collection and mailing, it is deposited in the ordinary course of business with the U.S. Postal
           18 Service, M a sealed envelope or package with the postage fully prepaid.

           19               I declare under penalty of perjury under the 1-Cthe
                                                                          v14/          tate of California that the
                     foregoing is true and correct.
           20
                              Executed on March 25, 2019, at Los AngA es, Califoitia.
           21

           22

           23                                                        SAMANTHA COX
           24

           25
           26

           27

           28
_EWIS
RISEKDIS
IISGAARD            41P16-37854189.1                                  9
k &WHIFF                  DEFENDANT VOLVO GROUP NORTH AMERICA, LLC'S ANSWER TO PLAINTIFF'S COMPLA IN I
Case 3:19-cv-01539-SI Document 1-2 Filed 03/25/19 Page 34 of 37




       EXHIBIT "C"
                 Case 3:19-cv-01539-SI Document 1-2 Filed 03/25/19 Page 35 of 37

                                                                                                                              t ttl (I 11U19
                                                                      •         •                                                                 sunkmo
                                                                                                                          FONCOURT USE ONLY
                                      SlimMONS                                                                         POLO PARA USODE Le teem)
                                  (CITACION JUDICIAL)
 NOTICE TO DEFENDANT:                                               6R.Lninar4.0
 (masa AL DEMANDADO):                                                 MD
  Taylor Machine Works, lnc. Volvo Group North America, LLCiDoes .ALLAMMAE r efiNTY
  1-30
 YOU ARE BENG SUED BY PLAINTIFF:                                                                         aoirnitstivettleit COURT
 (LO ESTA DEMANDANDO EL DEMANDANTE):
                                                                                                         Liy:tRiCill3MMR Deputy
  Tameika Mori


   NOTICE! You have been sued. The court may decide against you without your being hoard unless you respond within 30 days. Read the information
   below.
      You have 30 CALENDAR DAYS after this summon, and legal papers are sacred on you lo Me a Alien response et this court and have a copy
   served en the plaintiff. A letter or phone coil will not protect you. Your written response murn be in proper 'oviform it you warn the court to hear yaw
  coso. Them may be a court form tha tyou can use for yourresponse. You moiled tine court farms and more information et the Califamia Coot
  amindsociielp center (www.courffnfo.ocgovrneeheto), your county law library, or the courthouse nearest you, If you cannot pay the filing fee, oat
   the court desk far a fee waiver tom II you do not fla your response on Umo, you may lose the case by default, and your wages, money, and property
  may be taken without further-warning Iran the court
      Therefru other legal requirements. You may want to esti an attorney right away. If yeti do not know an attorney, you may went to es0 an attorney
  referral Melee- If Yeti rennet afford an attorney. you may be eligible for free legal services from a nonprofit legal saMeee program. You can locate
   thesenonprofit groups at No California Least Services Web site (rninitfewheerneffOrreterg). the California Courts Online Seittielp Center
  (nnyworaturtinfatagovIsailetelp), or by Dafiblegag your local court or Minty bar sasOdation. NOTE: The court has a statutory Nen fur waived fees end
  costs on any settlement or arbitration award of S10.000 a more In a RAI cast Tile mm's don must be paid before the court will dismiss the case.
  rAWS0/ to hen demendado. Si eue eusaeude &mere do 30 dlas, la cone puede dodder en su contra sin ersudorw versidn. Leafs Mfemtackiet
 coniktuadeln.
    Ilene 30014S DE CALENDAR* deeeMIS de gee be enfreouran este deaden y papa:legates owe Presenter Etna respuesea pot escrIM en gram
 coney hater qua se oneterme LUIS cop/a ee demanded'', Wm cares o une Remade Welded= no bprelegen. Su =peseta ppi ascribe lane one ever
 en female legal coifed° si dente quo peace= so caso en la code. Esporalble quo hey° can feemulatto que usled puede userpare surespuestat
 Puede axone°, oslos Ionmularlos do la cede y rands Inhomeata enMC.00m de Ayuda de las tweets de Crettranele fraiwweueoltemottow, en
 bleleoleca da (ayes do so °ended° o en la owlet qua le emote mss area SI no puede Pagans owls do Preseetedee. pida d 30Crelaft de is carte
 quo le de on formulario do exancidn de peep de everts St no MMUS se reset/Bolo a Sole°, puede Parderel eau per ententelee Y le Mee le
 padre guilty so suckle, dinero y blenas stn etas °duodenal&
   Hay afros requisites locales, ifs lecomendable quo hems a un abroad° kmadtaramenea, Sena canoce a an ebegadO, puede llemw e can seneleo de
 numerator) a Occludes. Sino puede pager on °bogs* as post:ate qua mon& conit s requesitos pare °Nonce svorldas legatee wituilos do can
 programs de senticlas legatos sea fines de Wm. Puede enconerm Golds &par sin Ones de Amni en el Mee web de COMMIS Legal Senecas,
 Onow.lawhelocall(ramIttorg), en el Centro do Aye* do las Courts de Californes, (rnwesueortmeo.9010 0Pentendese en eenteCee mnis code o el
 cologh de °Mouth's locales. AVISO: Farley, la done liene earache o teclomer lea moles y its cosies °genies per Importer on gravamen safe
 cualtediar recuparaceon de Si 0,0006 mes do WMrearbidamedlanie can mord° a one eancesedn dowelinge en on case de darachochO. Time que
 pager al gravamen do to coda antes do crate le corm puede Sunhat el ease.
The name and address or the court Is:                                                                    CASE KUSER.
                                                                                                         enleeretteltasu
(El nombm y PrecciOn de M code es): Superior Ct. of Cal„ County of Alatneda
                                                                                                                 1"i   190       044 7 3
                                    1225 Fallon.Street
                                    Oakland, CA 94612
The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
(El (hombre, le direcoldn y el mimeo, de lelefono del sapped° del demandante, o del demandante qua no Ilene aborted°, es):
Michael Villeggitude; 14/chin. Stroh, & Waltin. LIP; 1432 MIA./ . Way, Oakland, CA 94612; 510-251.6060

DATE:                                                                 -Clerk, by                                                                ,Deputy
 (Pasha)
                    14 7 3 11113                                       (Secretarial
(For proof or se& of this summons, use Proof of Service of Summons (formPOS 010).)
                                                                                          elnil                                                  (Aquae)

(Para pruaba de entrega de este citation use el fortnulario Proof of. Setts of Summons, (POS-010)).
                                     NOTICE TO THE PERSON SERVED; You are served
 ISUALI
                                     1. Cl  as an Individual defendant
                                     2. I I as the person sued under the fictitious name of (specify):


                                     3. Co on behalf of (specelyPil°LAI             0    , 1) Lt-e
                                                                                         C                100,21-kk. Pi-M.12.-rz-LcAr
                                        under: =   CCP 418.10 (corporation)                   CCP 416,80 (minor).
                                               C1 CCP 416.20 (defunct corporation)                       H
                                                                                              CCP 416.70 (conservatee)
                                                 ) CCP 416.40 (association or partnership) ED CCP 416.90 (authorized demos
                                               [V other (specify): Lisa
                                     4. CJ by personal delivery on (dale);
                                                                                                                                                         at
Rem AdDpkidloMandfloyVit                                              SUMMONS                                                 Coda at OA Proesknalidia0. 4PS
  JolidalGogaltaCedikenim                                                                                                                  .WWNCarOJIC• 00v
 sum.= kizre—itiy k 20391
   Case 3:19-cv-01539-SI Document 1-2 Filed 03/25/19 Page 36 of 37


CT Corporation                                                             Service of Process
                                                                           Transmittal
                                                                           02/22/2019
                                                                           CT Log Number 534975228
TO:        Therence 0 Pickett, V.P., Gen Csl & Secretary
           Volvo Group North America, Inc.
           7900 National Service Rd
           Greensboro, NC 27409-9416

RE:        Process Served in California

FOR:       Volvo Group North America, LLC (Domestic State: DE)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:


TITLE OF ACTION:                     TAMEIKA MORI, PLTF. vs. TAYLOE MACHINE WORKS, INC. AND Volvo Group North
                                     America, LLC, DETS.
DOCUMENT(S) SERVED:                  SUMMONS, COMPLAINT, ATTACHMENT(S), STIPULATION
COURT/AGENCY:                        ALAMEDA COUNTY SUPERIOR COURT, CA
                                     Case II RG19004473
NATURE OF ACTION:                    Product Liability Litigation - Personal Injury - ON 07/01/2017
ON WHOM PROCESS WAS SERVED:          C T Corporation System, Las Angeles, CA
DATE AND HOUR OF SERVICE:            By Process Server on 02/22/2019 at 10:59
JURISDICTION SERVED                  California
APPEARANCE OR ANSWER DUE:            Within 30 calendar days after this summons and legal papers are served on you to
                                     file
ATTORNEYISI I SENDERMI               MICHAEL VILLEGGIANTE
                                     WELTIN, STREB, & WELTIN, LLP
                                     1432 MARTIN LUTHER KING JR. WAY
                                     OAKLAND, CA 94612
                                     510-251-6060
ACTION ITEMS:                        CT has retained the current log, Retain Date: 02/22/2019, Expected Purge Date:
                                     02/27/2019

                                     Image SOP

                                     Email Notification, Therence 0 Pickett therence.pickett@votvo.com

                                     Email Notification, Donna Niemann donna.niernann@volvo.com

                                     Email Notification, Jennifer Brown jenniferbrown@volvo.com

SIGNED:                              C T Corporation System
ADDRESS:                             555 Capitol Mall
                                     Suite 1000
                                     Sacramento, CA 95814
TELEPHONE:                           916-497-0656




                                                                          Page 1 of 1 / MN
                                                                          information displayed on this transmittal is for CT
                                                                          corporation's record keeping purposes only and is provided to
                                                                          the recipient for quick reference. This information does not
                                                                          constitute a legal opinion as to the nature of action, the
                                                                          amount of damages, the answer date, or any information
                                                                          Contained in the documents themselves. Recipient is
                                                                          responsible for interpreting said documents and for taking
                                                                          appropriate action. Signatures on certified Mail receipts
                                                                          confirm receipt of package only, not contents.
                                  Case 3:19-cv-01539-SI Document 1-2 Filed 03/25/19 Page 37 of 37



                                                       FEDERAL COURT PROOF OF SERVICE
                        2                      Tameika Mori v. Taylor Machine Works, Inc., et al. - Case No.
                    3        STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
                    4        At the time of service, I was over 18 years of age and not a party to the action.
                      My business address is 633 West 5th Street, Suite 4000, Los Angeles, CA 90071. I
                    5 am employed in the office of a member of the bar of this Court at whose direction
                      the service was made.
                    6
                                 On March 25, 2019, I served the following documents): DEFENDANT
                    7        VOLVO GROUP NORTH AMERICA, LLC'S NOTICE OF INTERESTED
                             PARTIES
                    8
                                    I served the documents on the following persons at the following addresses
                    9        (including fax numbers and e-mail addresses, it applicable):
                   10 Michael Villeggggiante, Esq.
                      WELTIN, ST II, & WELTIN, LLP
                   11 1432 Martin Luther King Jr. Way
                      Oakland, CA 94612
                   12 Tel: 510-251-6060
                      Fax: 510-251-6040
                   13 Email:       mvilleggiante@weltinlaw.com
                   14        Attorneys for Plaintiff Tameika Mori
                   15                 The documents were served by the following means:
                   16        CI       (BY U.S. MAIL) I enclosed the documents in a sealed envelope or package
                                      addressed to the persons at the addresses listed above and I deposited the
                   17                 sealed envelope or package with the U.S. Postal Service, with the postage
                                      fully prepaid.
                   18
                                  declare under penalty of perjury un                      of the United States of
                   19       America and the State of California that th                    s true and correct.
                   20                 Executed on March 25, 2019, at Los
                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
8ISGAARD                    4840-9256-71R2.I
829YOLI
 T""E   AT ifi'”
                                                NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. 144I(b) DIVERSITY
